DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 12/19/2019.
Allowable Subject Matter
3.1.	Claims 1-20 are allowed.
3.2.	a).  US Patent Application No. 20080086729 to Kondoh et al., discloses a data processor includes: a central processing unit (CPU), in which a plurality of virtual machines (101), each running an application program under controls of different operating systems, and a virtual machine manager (190) for controlling the plurality of virtual machines are selectively arranged according to information set in mode registers (140, 150, 151); and a resource access management module (110) for managing access to hardware resource available for the plurality of virtual machines. The resource access management module accepts, as inputs, the information set in the mode registers and access control information of the central processing unit to the hardware resource, compares the information thus input with information set in a control register, and controls whether or not to permit access to the hardware resource in response to the access control information. As a result, redesign involved in changes in system specifications can be reduced, and a malfunction owing to resource contention can be prevented. The invention contributes to increase of security.

b).  US Patent No. 9740703 to Lim et al., discloses in an information management system, policies are deployed to targets and targets can evaluate the policies whether they are connected or disconnected to the system. The policies may be transferred to the target, which may be a device or user. Relevant policies may be transferred while not relevant policies are not. The policies may have policy abstractions

c).  US Patent Application No. 20150180721 to Kapadia et al., discloses in accordance with one example embodiment, there is provided a system configured for virtual local area network (VLAN) blocking on a virtual port channel (vPC) member link to handle discrepant virtual network instance (VNI) to VLAN mappings. In other embodiments, the system can be configured for providing Virtual Switch Interface Discovery Protocol (VDP) and virtual switch enhancements to accommodate discrepant VNI to VLAN mappings. In another example embodiment, an apparatus is provided that includes a processor, and a memory coupled to the processor, where the apparatus is configured such that if a server is connected through a virtual port channel, a VDP is used to notify the server of different VNI to VLAN mappings. In another embodiment, the apparatus can extend a VDP Filter Info Field to carry a set of VLANs mapped to a VNI, keyed by leaf MAC addresses that serve as bridge identifiers.

d).   US Patent Application No. 20080086729 to Nethercutt el al., discloses provided are methods and computer program products for monitoring system calls in an operating system using safely removable system function table chaining. Methods may include loading a collector application driver providing one or more dispatch functions corresponding to one or more system functions, each dispatch function operable to call a pre-hook function prior to calling a system function, to call the system function, and to call a post-hook function following the call to the system function. A metadata block in pinned kernel memory contains, for each system function, access descriptors to the system function and the pre- and/or post-hook functions for the system function. The dispatch functions are copied into the pinned kernel memory, and the operating system's access descriptors for the system functions are altered to instead point to the corresponding dispatch functions.

3.3. 	The following is an examiner's statement of reasons for allowance: thecombination of Kondoh et el. al. Lim el al., Nethercutt et al., and Kapadia et al. whether alone or in combination with the other prior arts of record fail to teach or render obvious " distributed computing system hosts a first VM of the plurality of VMs, the distributed computing system hosts a second VM of the plurality of VMs, the first VM is in an active mode and the second VM is not in the active mode, initializing the plurality of VMs comprises, for each respective VM of the plurality of VMs: generating a randomized instance of a software component for the respective VM using address-space layout randomization such that the randomized instance of the software component for the respective VM includes a set of one or more non-executable gaps; and installing the randomized instance of the software component for the respective VM on the respective VM; dispatching, by the distributed computing system, to one or more VMs of the plurality of VMs that provide the service and are in the active mode, one or more request messages for the service; determining, by the distributed computing system, in response to software in the first VM attempting to access data in the set of one or more non-executable gaps, that a failover event has occurred; and responsive to determining that the failover event has occurred, failing over, by the distributed computing system, from the first VM to the second VM such that the second VM 1s in the active mode instead of the first VM” as recited in claim 1.
Therefore, independent claim 1 is allowable over the prior arts of record.  The other independent claims 9 and 19 recite similar subject matter. Consequently, independent claims 9 and 19 are also allowable over the prior arts of record.
Claims 2-8, 10-18, and 20are directly or indirectly dependent upon claims 1, 9 and 19 therefore, they are also allowable over the prior arts of record.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497